DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I, Figures 2 and 3; and
Species II, Figures 4 and 5.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it appears that claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
	The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and
	The species or groupings of patentably indistinct species have acquired a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During the return telephone conversation with Mr. WHITLOCK, NATHAN, 65744 (Attorney), on July 8, 2022, a provisional election was made without traverse to prosecute Species I, where claims 1-8, 11 and 12 read on the elected Species.  Affirmation of this election must be made by applicant in replying to this Office action.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recite supplying ozone to the spray applicator system (the whole system) to clean at least a portion of the agricultural sprayer and claim 3, which depends on claim 1 recite supplying ozone to at least a portion (partial of the whole system) of the spray applicator system to clean at least a portion of the spray applicator system.  Claim 3 fails to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (WO 2015/020307. See English translation by Google Patents).
With respect to claim 1, Lee discloses a method of operating an agricultural sprayer (Figs. 1-8), the agricultural sprayer comprising a liquid tank (130 and 180), a spray applicator system (105) coupled to the liquid tank, the method comprising:
supplying a spray liquid (the chemical. Second paragraph of Description) from the liquid tank to the spray applicator system to perform a spraying operation; and 
after the spraying operation is complete, supplying ozone (from 310) to the spray applicator system to (capable of) clean at least a portion (fluid passages and nozzles 150) of the agricultural sprayer.
With respect to claim 2, Lee discloses the method further comprising generating ozone using an ozone generator (ozone supplier 210) on board the agricultural sprayer (Fig. 8).
With respect to claim 3, Lee discloses the method further comprising supplying ozone to at least a portion (fluid passages and nozzles 150) of the spray applicator system to (capable of) clean at least a portion of the spray applicator system.
With respect to claim 4, Lee discloses wherein the spray applicator system comprises a nozzle array (150) arranged along a length of at least one spray boom (Fig. 2 shows a pole with nozzles 150) and connected to the liquid tank by sprayer plumbing (pipes and hoses shown in Fig. 2), and wherein the method further comprises supplying ozone to the spray applicator system at discrete locations along the length of the at least one spray boom (Figs. 1 and 2).
With respect to claim 5, Lee discloses the method further comprising injecting (dispensing) ozone into the sprayer plumbing at discrete locations along the length of the at least one spray boom.
With respect to claim 6, Lee discloses the method further comprising rinsing at least a portion of the spray applicator system using a rinse fluid (cleaning air supply with high pressure air, chemical liquid and water. Page 7, last paragraph to page 8 second paragraph) after the spraying operation is complete, to at least partly rinse the spray applicator system of the spray liquid.
With respect to claim 7, Lee discloses wherein rinsing at least a portion of the spray applicator system comprises supplying at least one of rinse water from a rinse water tank or compressed air from a compressed air supply device (cleaning air supply with high pressure air, chemical liquid and water. Page 7, last paragraph to page 8 second paragraph).
With respect to claim 8, Lee discloses the method further comprising after the spraying operation is complete, supplying compressed air to the spray applicator system to flush at least a portion of the spray liquid from the spray applicator system, subsequently supplying rinse water to the spray applicator system, and supplying ozone to the rinse water to clean the spray applicator system (cleaning air supply with high pressure air, chemical liquid and water. Page 7, last paragraph to page 8 second paragraph).
With respect to claim 11, Lee discloses the method further comprising monitoring a chemical concentration of spray liquid in the agricultural sprayer (by using chemical liquid residual sensor); and continuing to supply ozone to clean at least a portion of the agricultural sprayer until the monitored chemical concentration of spray liquid in the agricultural sprayer reaches a predefined level (set by the flow rate sensor 135-1. Page 13, third paragraph to Page 14, second paragraph).
With respect to claim 12, Lee discloses wherein supplying ozone is performed for a predetermined length of time (same time as spraying of chemical liquid. Page 7 fourth paragraph).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to show the art with respect to an ozone sprayer: Smith et al., Martin et al., Boley, Pryor, Goodley, Kasting et al. and Sands et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        July 9, 2022